Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are moot in view of the new grounds of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (US Pub. No. 2018/0024623 A1) in view of Stafford et al. (US Pub. No. 2016/0260251 A1)and Hoover et al. (US Pub. No. 2019/0130622 A1).
		As to claim 1, Faaborg shows a display device (system 300, Fig. 3 and para. 52) comprising: at least one memory (inherently included in any electronic display device) configured to store computer program code (paras. 95 and 96);  at least one processor configured to access said computer program code and operate as instructed by the computer program code (paras. 95 and 96), said computer program code including: accepting code configured to cause at least one of the at least one processor to accept an instruction input indicating a moving direction of an avatar (Figs. 2B and 4 and paras. 47, 48 and 59), the instruction input being given to an external controller 210/404,m 
		Faaborg does not show a light emitter that shines light in a predetermined pattern, wherein the obtaining code is configured to cause at least one of the at least one processor to obtain from the controller the relative position that is identified by the 
		Stafford shows a light emitter 608 that shines light in a predetermined pattern, wherein a system obtains from a controller a relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern (Fig. 6 and paras. 55 – 60).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Faaborg with those of Stafford because designing the system in this way allows the device to determine a precise position and pose of the HMD (para. 61).
		Faaborg as modified above does not show that observation position is based on a position of the head of the avatar, that the observation direction is based on a direction of an eye of the avatar or that the base direction is based on a direction of a torso of the avatar, wherein the observation position moves independently relative to eh observation direction.
		Hoover shows a virtual reality system wherein an observation position is based on a position of the head of the avatar, that an observation direction is based on a direction of an eye of the avatar and that a base direction is based on a direction of a torso of the avatar (paras. 129 and 130), wherein the observation position moves independently relative to eh observation direction (paras. 129 and 130).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Faaborg as modified above with those of Hoover because 
 		As to claim 2, Faaborg shows that the obtaining code is configured to cause at least one of the at least one processor to obtain the relative position through detection performed by a sensor included in at least one of the controller or display device to detect another of the at least one of the controller or the display device (para. 27). 
 		As to claim 3, Faaborg shows that the obtaining code is configured to cause at least one of the at least one processor to obtain the relative position estimated from a difference between a first orientation detected by a first attitude sensor included in the controller and a second orientation detected by a second attitude sensor included in the display device (para. 67). 
		As to claim 5, Faaborg shows a display method (Fig. 3 and para. 52) executed by a display device (system 300) that comprises a storage (inherently included in any electronic display device, paras. 95 and 96) storing an observation position, an observation direction, and a base direction in a virtual space (paras. 23 and 43), the display method comprising: accepting an instruction input indicating a moving direction (Figs. 2B and 4 and paras. 47, 48 and 59), the instruction input being given to an external controller (210/404,m Figs. 2A and 4 and paras. 49 and 59); detecting a change in orientation of the display device (paras. 23 and 43); updating, upon acceptance of the instruction input, the observation position so that the observation position moves in the moving direction indicated by the instruction input relative to the base direction (paras. 23 and 43 – 47);  updating the observation direction in accordance with the detected change in orientation of the display device (Figs. 2A and 
		Faaborg does not show a light emitter that shines light in a predetermined pattern, wherein the obtaining code is configured to cause at least one of the at least one processor to obtain from the controller the relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern. 
		Stafford shows a light emitter 608 that shines light in a predetermined pattern, wherein a system obtains from a controller a relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern (Fig. 6 and paras. 55 – 60).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Faaborg with those of Stafford because designing the system in this way allows the device to determine a precise position and pose of the HMD (para. 61).
		Faaborg as modified above does not show that observation position is based on a position of the head of the avatar, that the observation direction is based on a direction of an eye of the avatar or that the base direction is based on a direction of a torso of the avatar, wherein the observation position moves independently relative to eh observation direction.

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Faaborg as modified above with those of Hoover because designing the system in this way allows the device to prevent body strain (paras. 128 – 130).
 		As to claim 7, Faaborg shows a non-temporary computer-readable information storage medium recording a program causing a computer that comprises a storage (paras, 95 and 96) storing an observation position, an observation direction, and a base direction in a virtual space (paras. 23 and 43) to: accept an instruction input indicating a moving direction (Figs. 2B and 4 and paras. 47, 48 and 59), the instruction input being given to an external controller (210/404,m Figs. 2A and 4 and paras. 49 and 59); detect a change in orientation of a display device (paras. 23 and 43);  update, upon acceptance of the instruction input, the observation position so that the observation position moves in the moving direction indicated by the instruction input relative to the base direction (paras. 23 and 43 – 47);  update the observation direction in accordance with the detected change in orientation of the display device (Figs. 2A and 2B and paras. 23 and 43 – 47) and independently from the observation position (para. 33, note that the VR content can be updated based on gaze direction);  obtain a relative position between the controller and the display device (Figs. 2A, 2B and 4 and paras. 43 and 
		Faaborg does not show a light emitter that shines light in a predetermined pattern, wherein the obtaining code is configured to cause at least one of the at least one processor to obtain from the controller the relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern. 
		Stafford shows a light emitter 608 that shines light in a predetermined pattern, wherein a system obtains from a controller a relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern (Fig. 6 and paras. 55 – 60).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Faaborg with those of Stafford because designing the system in this way allows the device to determine a precise position and pose of the HMD (para. 61).
		Faaborg as modified above does not show that observation position is based on a position of the head of the avatar, that the observation direction is based on a direction of an eye of the avatar or that the base direction is based on a direction of a torso of the avatar, wherein the observation position moves independently relative to eh observation direction.
		Hoover shows a virtual reality system wherein an observation position is based on a position of the head of the avatar, that an observation direction is based on a direction of an eye of the avatar and that a base direction is based on a direction of a 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Faaborg as modified above with those of Hoover because designing the system in this way allows the device to prevent body strain (paras. 128 – 130).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARL ADAMS/Examiner, Art Unit 2627